Twenty largest holdings Emerging Markets Growth Fund, Inc. Ranking % Total 12/31/07 9/30/08 Security portfolio % Index1 Description 1 1 America Movil 3.9 1.5 Latin America's largest cellular communications provider. 3 2 Taiwan Semiconductor Manufacturing 3.4 1.2 One of the world's largest semiconductor manufacturers. 4 3 Samsung Electronics 3.4 2.0 Korea's top electronics manufacturer and a global leader in semiconductor production. 30 4 Harmony Gold Mining 2.0 0.1 One of South Africa's largest gold mining companies. 2 5 Gazprom 1.9 2.8 The largest gas producer and transporter inRussia. 7 6 Telekomunikasi Indonesia 1.8 0.3 The dominant telecommunications services provider in Indonesia. 31 7 Cemig 1.6 0.2 Generates and distributes electricity in the Brazilian state of Minas Gerais. 18 8 China Shenhua Energy 1.5 0.3 Energy company engaged in the production and transport of coal in China and the Asia Pacific region. 69 9 Vale do Rio Doce 1.5 2.3 The world's largest exporter of iron ore. Also provides logistics services via an extensive rail network in Brazil. 13 10 Rosneft 1.3 0.3 Russian energy company focused on oil and gas exploration. Total companies 1 through 10 22.3 11.0 25 11 Petroleo Brasileiro - Petrobras 1.3 3.9 One of the world's largest oil companies. Engaged in exploration, production, refining, marketing and chemicals. 15 12 Banpu 1.2 0.1 Thailand-based energy company focused on coal mining and coal-fired power generation. 9 13 DLF Ltd. 1.1 0.1 Major real estate development company based in India. 113 14 AngloGold Ashanti 1.0 0.2 One of the world's largest gold producers. 38 15 Mobile TeleSystems 1.0 0.4 Russia's largest mobile phone operator.The company also operates in the Commonwealth of Independent States. 51 16 Industrial and Commercial Bank of China 1.0 0.9 A state-owned commercial bank in China and one of the world's largest banks. 16 17 Bumiputra-Commerce Holdings 1.0 0.2 Involved in banking, financial services and real estate management. 62 18 Bharti Airtel 0.9 0.0 India's leading telecommunications services provided. 185 19 Reliance Industries 0.9 1.0 Manufactures a wide range of synthetic textiles, petrochemicals and plastics. Also involved in oil exploration and production, and electricity generation and distribution. 326 20 China High Speed Transmission Equipment 0.9 0.1 China-based manufacturer of mechanical transmission equipment for industrial applications. Total companies 1 through 20 32.6 17.9 1MSCIEmerging MarketsIMI This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. Diversification by sector Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 12/31/07 9/30/08 9/30/08 12/31/07 9/30/08 9/30/08 ENERGY 11.1 11.9 16.0 FINANCIALS 11.4 9.6 22.2 Gazprom 1.9 DLF Ltd. 1.1 China Shenhua Energy 1.5 Industrial and Commercial Bank of China 1.0 Rosneft 1.3 Bumiputra-Commerce Holdings 1.0 Petroleo Brasileiro - Petrobras 1.3 Grupo Financiero Inbursa 0.9 Banpu 1.2 OTHERS 5.6 Reliance Industries 0.9 OTHERS 3.8 INFORMATION TECHNOLOGY 11.4 12.7 11.0 Taiwan Semiconductor Manufacturing 3.4 MATERIALS 16.0 13.2 13.6 Samsung Electronics 3.4 Harmony Gold Mining 2.0 Hon Hai Precision Industry 0.9 Vale do Rio Doce 1.5 Delta Electronics 0.7 AngloGold Ashanti 1.0 Gmarket 0.6 CEMEX 0.7 OTHERS 3.7 Sibirskiy Cement Holding Co. 0.6 OTHERS 7.4 TELECOMMUNICATION SERVICES 12.5 15.2 10.8 America Movil 3.9 INDUSTRIALS 11.3 10.4 8.8 Telekomunikasi Indonesia 1.8 China High Speed Transmission Equipment 0.9 Mobile TeleSystems 1.0 Suzlon Energy 0.8 Bharti Airtel 0.9 IJM Corp. 0.7 Telmex International 0.8 OCI 0.7 TIM Participacoes 0.8 OTHERS 7.3 OTHERS 6.0 CONSUMER DISCRETIONARY 9.1 6.8 6.2 UTILITIES 1.9 3.6 3.6 Astra International 0.8 Cemig 1.6 GOME Electrical Appliances Holding 0.6 Enersis 0.6 LG Electronics 0.5 OTHERS 1.4 Focus Media Holding 0.4 OTHERS 4.5 OTHER 1.2 1.5 0.0 Capital International Private Equity Fund IV 0.5 OTHERS 1.0 CONSUMER STAPLES 6.7 5.4 5.4 Anadolu Efres 0.4 Marfrig Frigorificos e Comercio de Alimentos 0.4 Total equity 93.9 91.3 100.0 Perdigao 0.4 Fixed income 0.4 2.1 OTHERS 4.2 Cash and equivalents 5.7 6.6 Total assets 100.0 100.0 HEALTH CARE 1.3 1.0 2.4 Bumrungrad Hospital 0.4 Apollo Hospitals Enterprise 0.1 Dr. Reddy's Laboratories 0.1 OTHERS 0.4 1MSCI Emerging MarketsIMI This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. Overweight INDUSTRIALS CONSUMER DISCRETIONARY INFORMATION TECHNOLOGY TELECOMMUNICATION SERVICES OTHER Underweight ENERGY MATERIALS HEALTH CARE FINANCIALS Even CONSUMER STAPLES UTILITIES Diversification by country Emerging Markets Growth Fund as ofSeptember 30, 2008 % Total portfolio % IFCG Index1 % IFCI Index2 % MSCI EM Index3 % Total portfolio % IFCG Index1 % IFCI Index2 % MSCI EM Index3 LATIN AMERICA 20.5 17.6 22.5 22.2 EUROPE/MIDDLE EAST/AFRICA 20.4 29.6 25.2 25.2 BRAZIL 8.8 10.7 14.3 14.1 RUSSIAN FEDERATION 8.7 6.6 9.2 7.6 MEXICO 9.3 4.0 5.6 5.1 SOUTH AFRICA 5.9 4.8 6.7 7.8 CHILE 1.6 1.5 1.9 1.4 ISRAEL 1.1 2.0 2.8 2.9 PERU 0.2 0.5 0.7 0.6 POLAND 1.0 1.4 1.8 1.9 ARGENTINA 0.2 0.4 0.0 0.5 TURKEY 1.1 1.3 1.7 1.9 REPUBLIC OF COLOMBIA 0.4 0.5 0.0 0.5 CZECH REPUBLIC 0.1 0.5 0.7 0.9 SOUTHEAST ASIA 17.3 12.7 13.5 14.1 EGYPT 1.7 0.6 0.8 0.8 INDIA 6.8 7.5 7.6 7.3 HUNGARY 0.0 0.5 0.7 0.8 MALAYSIA 3.6 2.0 2.5 2.8 MOROCCO 0.1 0.6 0.8 0.4 INDONESIA 3.7 1.1 1.5 1.8 JORDAN 0.0 0.4 0.0 0.2 THAILAND 2.0 1.3 1.3 1.5 CROATIA 0.1 0.0 0.0 0.0 PHILIPPINES 1.0 0.6 0.6 0.5 SULTANATE OF OMAN 0.2 0.2 0.0 0.0 PAKISTAN 0.1 0.2 0.0 0.2 UNITED ARAB EMIRATES 0.3 1.8 0.0 0.0 SRI LANKA 0.1 0.0 0.0 0.0 ZAMBIA 0.1 0.0 0.0 0.0 FAR EAST ASIA 29.3 40.1 38.8 38.5 QATAR 0.0 1.4 0.0 0.0 CHINA 13.0 20.9 13.8 13.9 NIGERIA 0.0 1.1 0.0 0.0 SOUTH KOREA 7.7 10.4 14.0 13.5 SAUDI ARABIA 0.0 3.7 0.0 0.0 TAIWAN 8.1 8.8 11.0 11.1 KUWAIT 0.0 2.5 0.0 0.0 HONG KONG 0.5 0.0 0.0 0.0 BAHRAIN 0.0 0.2 0.0 0.0 ZIMBABWE 0.0 0.0 0.0 0.0 OTHERS4 3.8 0.0 0.0 0.0 Total equity 91.3 100.0 100.0 100.0 Total fixed income 2.1 Total cash & equivalents 6.6 Total assets 100.0 1S&P/International Finance Corporation Global Composite Index 2S&P/International Finance Corporation Investable Composite Index 3MSCIEmerging Markets IMI 4The current period includes3.2% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. Diversification by country Emerging Markets Growth Fund % Portfolio % Index1 12/31/98 12/31/99 12/31/00 12/31/01 12/31/02 12/31/03 12/31/04 12/31/05 12/31/06 12/31/07 9/30/08 9/30/08 LATIN AMERICA 34.3 27.9 31.4 30.2 29.4 22.5 23.0 19.5 18.2 14.0 20.5 22.2 BRAZIL 11.7 9.2 13.9 10.9 10.6 10.8 12.3 10.3 9.4 7.2 8.8 14.1 MEXICO 10.6 12.5 15.0 17.2 16.3 9.2 8.6 7.3 7.9 5.9 9.3 5.1 CHILE 3.8 1.8 1.2 1.1 1.6 1.4 1.2 0.5 0.5 0.4 1.6 1.4 ARGENTINA 6.7 2.9 0.7 0.2 0.2 0.4 0.3 0.3 0.1 0.2 0.2 0.5 PERU 1.3 1.1 0.3 0.6 0.5 0.4 0.1 0.1 0.0 0.0 0.2 0.6 REPUBLIC OF COLOMBIA 0.0 0.0 0.1 0.1 0.1 0.1 0.2 0.8 0.3 0.3 0.4 0.5 VENEZUELA 0.2 0.4 0.2 0.1 0.1 0.2 0.3 0.2 0.0 0.0 0.0 0.0 SOUTHEAST ASIA 11.6 14.8 14.3 15.7 20.8 22.0 19.6 16.4 16.6 18.0 17.3 14.1 INDIA 5.3 8.2 8.8 9.7 12.3 13.8 10.4 7.9 6.5 7.2 6.8 7.3 MALAYSIA 0.9 1.8 2.0 1.9 3.1 3.2 5.6 3.2 3.9 4.8 3.6 2.8 INDONESIA 1.8 2.7 1.6 1.9 2.5 3.1 2.6 3.0 3.4 2.7 3.7 1.8 THAILAND 0.6 0.6 0.1 0.7 1.9 1.3 0.6 1.9 1.5 1.7 2.0 1.5 PHILIPPINES 2.8 1.4 1.8 1.5 1.0 0.6 0.3 0.3 0.8 1.3 1.0 0.5 PAKISTAN 0.1 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.1 0.2 SRI LANKA 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.2 0.1 0.0 VIETNAM 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.0 0.0 0.0 FAR EAST ASIA 13.1 22.0 22.9 31.2 28.2 33.5 33.4 37.5 34.1 30.2 29.3 38.5 SOUTH KOREA 5.3 11.0 10.1 15.2 18.2 18.6 17.6 20.2 11.0 9.2 7.7 13.5 CHINA 0.6 0.6 3.2 4.0 3.2 3.4 3.8 4.4 9.6 10.1 13.0 13.9 TAIWAN 6.6 9.1 8.2 11.8 5.9 10.5 10.5 11.4 11.9 9.7 8.1 11.1 HONG KONG 0.6 1.3 1.4 0.2 0.9 1.0 1.5 1.5 1.6 1.2 0.5 0.0 EUROPE/MIDDLE EAST/AFRICA 14.7 24.7 21.7 16.7 17.1 17.4 17.9 21.7 23.9 26.4 20.4 25.2 RUSSIAN FEDERATION 1.0 1.7 1.9 3.9 5.4 5.6 3.1 3.3 5.6 11.7 8.7 7.6 SOUTH AFRICA 4.7 4.6 5.2 3.3 4.7 6.6 7.7 8.7 8.9 6.0 5.9 7.8 ISRAEL 0.3 2.7 3.6 1.0 0.3 0.5 1.9 4.3 2.5 1.8 1.1 2.9 POLAND 1.5 1.9 2.1 1.8 2.2 0.8 0.4 0.1 0.4 0.5 1.0 1.9 TURKEY 3.9 9.8 6.8 4.8 1.9 2.0 2.4 3.1 3.3 1.7 1.1 1.9 HUNGARY 1.1 2.0 0.6 0.7 1.4 1.0 0.9 0.2 0.3 0.0 0.0 0.8 CZECH REPUBLIC 0.5 0.5 0.3 0.2 0.4 0.4 0.9 0.0 0.1 0.0 0.1 0.9 EGYPT 0.1 0.8 0.6 0.2 0.2 0.2 0.3 1.6 2.1 3.6 1.7 0.8 MOROCCO 0.3 0.1 0.0 0.0 0.1 0.0 0.1 0.1 0.1 0.1 0.1 0.4 JORDAN 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.2 KAZAKHSTAN 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.3 0.5 0.0 0.0 SULTANATE OF OMAN 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.2 0.0 UNITED ARAB EMIRATES 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.1 0.3 0.0 NIGERIA 0.1 0.0 0.1 0.1 0.1 0.0 0.0 0.0 0.1 0.0 0.0 0.0 CROATIA 0.9 0.4 0.5 0.5 0.4 0.3 0.2 0.1 0.0 0.1 0.1 0.0 ESTONIA 0.0 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 GHANA 0.2 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 ZAMBIA 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.1 0.0 BOTSWANA 0.0 0.0 0.0 0.2 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 MAURITIUS 0.1 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 0.0 OTHER2 6.6 7.0 2.8 2.1 0.8 1.2 1.6 2.1 2.6 5.3 3.8 0.0 Total equity 80.3 96.4 93.1 95.9 96.3 96.6 95.5 97.2 95.4 93.9 91.3 100.0 Fixed income 7.6 1.2 0.6 1.5 1.8 1.6 0.9 1.0 0.9 0.4 2.1 Cash & equivalents 12.1 2.4 6.3 2.6 1.9 1.8 3.6 1.8 3.7 5.7 6.6 Total assets 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.0 100.00 1MSCI Emerging Markets IMI 2The current period includes 3.2% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. Diversification by country Emerging Markets Growth Fund % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 12/31/07 9/30/08 9/30/08 12/31/07 9/30/08 9/30/08 LATIN AMERICA 14.0 20.5 22.2 EMERGING EUROPE/MIDDLE EAST/AFRICA 26.4 20.4 25.2 BRAZIL 7.2 8.8 14.1 SOUTH AFRICA 6.0 5.9 7.8 MEXICO 5.9 9.3 5.1 RUSSIAN FEDERATION 11.7 8.7 7.6 CHILE 0.4 1.6 1.4 ISRAEL 1.8 1.1 2.9 PERU 0.0 0.2 0.6 POLAND 0.5 1.0 1.9 ARGENTINA 0.2 0.2 0.5 TURKEY 1.7 1.1 1.9 REPUBLIC OF COLOMBIA 0.3 0.4 0.5 CZECH REPUBLIC 0.0 0.1 0.9 COSTA RICA 0.0 0.0 0.0 EGYPT 3.6 1.7 0.8 SOUTHEAST ASIA 18.0 17.3 14.1 HUNGARY 0.0 0.0 0.8 INDIA 7.2 6.8 7.3 MOROCCO 0.1 0.1 0.4 MALAYSIA 4.8 3.6 2.8 JORDAN 0.0 0.0 0.2 INDONESIA 2.7 3.7 1.8 CROATIA 0.1 0.1 0.0 THAILAND 1.7 2.0 1.5 KAZAKHSTAN 0.5 0.0 0.0 PHILIPPINES 1.3 1.0 0.5 SULTANATE OF OMAN 0.3 0.2 0.0 PAKISTAN 0.1 0.1 0.2 UNITED ARAB EMIRATES 0.1 0.3 0.0 SRI LANKA 0.2 0.1 0.0 ZAMBIA 0.0 0.1 0.0 VIETNAM 0.0 0.0 0.0 FAR EAST ASIA 30.2 29.3 38.5 OTHER2 5.3 3.8 0.0 CHINA 10.1 13.0 13.9 SOUTH KOREA 9.2 7.7 13.5 Total equity 93.9 91.3 100.0 TAIWAN 9.7 8.1 11.1 Total fixed income 0.4 2.1 HONG KONG 1.2 0.5 0.0 Total cash and equivalents 5.7 6.6 Total assets 100.0 100.0 1MSCIEmerging MarketsIMI 2The current period includes 3.2% in companies with substantial business assets in emerging markets but that are domiciled in developed markets, and 0.6% in CII's Private Equity funds. This information supplements or enhances required or recommended disclosure and presentation provisions of the GIPS standards, which if not included herein, are available upon request. Investment results Emerging Markets Growth Fund (Lifetime: 5/31/86 - 9/30/08) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.70 14.42 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.40 3.66 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 January -8.19 -8.19 -12.85 -12.74 1st qtr. 2.07 2.07 1.20 1.80 February 4.84 4.84 7.26 7.39 2nd qtr. 5.91 5.91 3.00 4.12 March -3.24 -3.24 -5.51 -5.39 3rd qtr. 16.33 16.33 17.01 17.95 1st qtr. -6.87 -6.87 -11.67 -11.35 4th qtr. 7.20 10.03 6.83 7.18 April 4.17 4.17 7.62 7.86 Year 2005 34.79 38.35 30.31 34.00 May 2.15 2.15 1.32 1.61 2004 June -9.31 -9.31 -10.38 -10.20 1st qtr. 9.13 9.13 8.87 9.59 2nd qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. -10.98 -10.98 -10.34 -9.64 July -3.86 -3.86 -3.98 -3.59 3rd qtr. 7.65 7.65 7.39 8.14 August -7.31 -7.31 -8.15 -7.90 4th qtr. 13.66 15.45 16.81 17.24 September -15.60 -15.60 -18.04 -17.83 Year 2004 18.87 20.74 22.45 25.55 3rdqtr. -24.79 -24.79 -27.71 -27.04 Lifetime return Cumulative% 2,071.54 3,242.17 Annualized% 14.77 17.01 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1/1/88. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 11/30/07 and MSCI Emerging Markets IMI with no dividends thereafter. 4MSCI Emerging MarketsIMI with netdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCIEmerging Markets Index with net dividends reinvested through 11/30/07, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 5/31/86 - 9/30/08) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.78 7.78 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.48 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.63 10.63 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.80 20.80 23.62 24.40 3rd qtr. -16.67 -16.67 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.71 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.86 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.44 27.95 32.36 32.60 Year 1996 12.40 16.37 3.92 6.03 Year 1993 70.35 72.69 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.04 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.66 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.69 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.68 -5.68 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.33 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.23 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.44 16.44 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1/1/88. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 11/30/07 and MSCI Emerging Markets IMI with no dividends thereafter. 4MSCI Emerging MarketsIMI with netdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCIEmerging Markets Index with net dividends reinvested through 11/30/07, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 5/31/86 - 9/30/08) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2007 2006 1st qtr. 4.41 4.41 1.79 2.25 1st qtr. 12.89 12.89 11.51 12.02 2nd qtr. 14.92 14.92 14.06 14.96 2nd qtr. -4.58 -4.58 -5.11 -4.34 3rd qtr. 11.87 11.87 13.70 14.42 3rd qtr. 7.11 7.11 4.10 4.88 4th qtr. 0.07 3.23 3.40 3.66 4th qtr. 15.74 18.32 17.28 17.60 Year 2007 34.33 38.57 36.52 39.42 Year 2006 33.55 36.53 29.18 32.17 2008 2005 January -8.19 -8.19 -12.85 -12.74 1st qtr. 2.07 2.07 1.20 1.80 February 4.84 4.84 7.26 7.39 2nd qtr. 5.91 5.91 3.00 4.12 March -3.24 -3.24 -5.51 -5.39 3rd qtr. 16.33 16.33 17.01 17.95 1st qtr. -6.87 -6.87 -11.67 -11.35 4th qtr. 7.20 10.03 6.83 7.18 April 4.17 4.17 7.62 7.86 Year 2005 34.79 38.35 30.31 34.00 May 2.15 2.15 1.32 1.61 2004 June -9.31 -9.31 -10.38 -10.20 1st qtr. 9.13 9.13 8.87 9.59 2nd Qtr. -3.50 -3.50 -2.28 -1.58 2nd qtr. -10.98 -10.98 -10.34 -9.64 July -3.86 -3.86 -3.98 -3.59 3rd qtr. 7.65 7.65 7.39 8.14 August -7.31 -7.31 -8.15 -7.90 4th qtr. 13.66 15.45 16.81 17.24 September -15.60 -15.60 -18.04 -17.83 Year 2004 18.87 20.74 22.45 25.55 3rd qtr. -24.79 -24.79 -27.71 -27.04 Lifetime return Cumulative% 2,071.54 3,242.17 Annualized% 14.77 17.01 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1/1/88. 3ReflectsMSCI Emerging Markets Index with no dividends from inception through 11/30/07 and MSCI Emerging Markets IMI with no dividends thereafter. 4MSCI Emerging MarketsIMI with netdividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCIEmerging Markets Index with net dividends reinvested through 11/30/07, andMSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund (Lifetime: 5/31/86 - 9/30/08) EMGF Index2 EMGF Index2 Dividends Dividends Dividends Dividends Dividends Dividends Dividends Dividends in cash % reinvested %1 in cash %3 reinvested %4 in cash % reinvested %1 in cash %3 reinvested %4 2003 2000 1st qtr. -6.12 -6.12 -6.79 -6.00 1st qtr. 7.78 7.78 2.04 2.42 2nd qtr. 22.60 22.60 22.19 23.29 2nd qtr. -10.29 -10.29 -10.79 -10.16 3rd qtr. 14.62 14.62 13.51 14.15 3rd qtr. -14.86 -14.86 -13.35 -13.00 4th qtr. 12.42 14.85 17.25 17.78 4th qtr. -16.76 -16.16 -13.53 -13.32 Year 2003 48.31 51.51 51.59 55.82 Year 2000 -31.48 -30.98 -31.80 -30.61 2002 1999 1st qtr. 10.63 10.63 10.72 11.34 1st qtr. 13.37 13.37 11.96 12.44 2nd qtr. -12.53 -12.53 -9.01 -8.44 2nd qtr. 20.80 20.80 23.62 24.40 3rd qtr. -16.67 -16.67 -16.78 -16.35 3rd qtr. -3.01 -3.01 -5.50 -5.15 4th qtr. 10.34 11.71 9.76 10.04 4th qtr. 31.90 33.96 25.15 25.44 Year 2002 -11.04 -9.93 -7.97 -6.17 Year 1999 75.19 77.93 63.70 66.41 2001 1998 1st qtr. -7.44 -7.44 -6.19 -5.50 1st qtr. 5.26 5.26 5.71 6.19 2nd qtr. 6.99 6.99 3.11 3.93 2nd qtr. -20.34 -18.95 -24.20 -23.60 3rd qtr. -24.91 -24.91 -22.14 -21.66 3rd qtr. -21.89 -21.89 -22.89 -22.01 4th qtr. 27.90 29.86 26.26 26.58 4th qtr. 12.73 12.73 17.30 17.99 Year 2001 -4.89 -3.43 -4.91 -2.61 Year 1998 -26.17 -24.88 -27.52 -25.34 1997 1994 1st qtr. 10.76 10.76 8.04 8.47 1st qtr. -2.04 -2.04 -9.30 -9.04 2nd qtr. 15.37 16.60 7.68 8.56 2nd qtr. -5.24 -4.83 -2.05 -1.44 3rd qtr. -1.10 -1.10 -9.40 -8.97 3rd qtr. 24.02 24.02 20.47 20.76 4th qtr. -16.49 -14.15 -17.84 -17.52 4th qtr. -15.05 -14.82 -14.67 -14.39 Year 1997 5.53 9.66 -13.40 -11.59 Year 1994 -2.21 -1.52 -8.67 -7.32 1996 1993 1st qtr. 7.88 7.88 5.77 6.23 1st qtr. 9.64 9.64 5.20 5.55 2nd qtr. 6.14 7.86 3.35 4.18 2nd qtr. 8.26 9.31 7.10 8.27 3rd qtr. -2.26 -2.26 -4.08 -3.62 3rd qtr. 12.61 12.61 14.84 15.38 4th qtr. 0.43 2.32 -0.89 -0.59 4th qtr. 27.44 27.95 32.36 32.60 Year 1996 12.40 16.37 3.92 6.03 Year 1993 70.35 72.69 71.26 74.84 1995 1992 1st qtr. -16.54 -16.54 -12.74 -12.38 1st qtr. 20.17 20.17 20.01 20.48 2nd qtr. 11.07 12.04 9.67 10.37 2nd qtr. -8.65 -7.85 -11.85 -10.87 3rd qtr. 2.20 2.20 -1.06 -0.64 3rd qtr. -0.54 -0.54 -3.75 -3.30 4th qtr. -3.59 -2.88 -1.72 -1.35 4th qtr. 1.63 1.98 7.09 7.28 Year 1995 -8.66 -7.19 -6.94 -5.21 Year 1992 10.95 12.32 9.05 11.40 1991 1988 1st qtr. 23.75 23.75 28.66 29.17 1st qtr. 19.34 19.34 20.64 22.05 2nd qtr. 11.36 12.71 3.79 5.09 2nd qtr. 14.87 15.69 10.83 12.18 3rd qtr. 1.96 1.96 2.66 3.28 3rd qtr. 5.07 5.07 0.02 0.99 4th qtr. 14.22 14.90 13.77 14.05 4th qtr. -3.41 -2.12 0.85 1.56 Year 1991 60.48 63.39 55.97 59.91 Year 1988 39.13 41.98 34.87 40.43 1990 1987 1st qtr. -5.68 -5.68 -7.85 -7.18 1st qtr. 11.32 11.32 2nd qtr. 12.17 13.89 18.85 20.03 2nd qtr. 23.33 25.30 3rd qtr. -16.73 -16.73 -17.88 -17.19 3rd qtr. 8.70 8.70 4th qtr. -0.23 1.67 -4.10 -3.05 4th qtr. -18.98 -18.14 Year 1990 -12.11 -9.05 -13.76 -10.55 Year 1987 20.91 24.13 1989 1986 1st qtr. 16.44 16.44 15.66 16.88 1 mo. To 6/30 0.60 0.60 2nd qtr. 21.71 23.16 4.68 5.95 3rd qtr. 3.68 4.15 3rd qtr. 21.72 21.72 21.86 22.80 4th qtr. 6.71 6.71 4th qtr. 10.14 11.29 7.90 8.48 Year 1986 Year 1989 89.99 94.26 59.19 64.96 (5/30-12/31) 11.30 11.80 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. 1Total return percentages are calculated from net asset value assuming all dividends are reinvested. 2The inception date is 1/1/88. 3Reflects MSCI Emerging Markets Index with no dividends from inception through 11/30/07 and MSCI Emerging Markets IMI with no dividends thereafter. 4MSCI Emerging Markets IMI with net dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception througth 12/31/00, MSCI Emerging Markets Index with net dividends reinvested through 11/30/07, and MSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. Investment results Emerging Markets Growth Fund Results as ofSeptember 30, 2008 Calendar YTD 20 years 15 years 10 years 5 years 3 years 1 year 3Q08 9/30/08 % Emerging Markets Growth Fund - gross of operating expenses 16.05 10.27 15.37 20.49 12.83 -29.72 -24.63 -32.03 - net of operating expenses 15.08 9.45 14.57 19.66 12.05 -30.22 -24.79 -32.41 MSCI Emerging Markets IMI with net dividends reinvested 11.80 6.70 14.37 18.38 7.93 -34.01 -27.04 -36.34 MSCI World Index with net dividends 7.15 6.77 4.19 7.76 1.14 -25.75 -15.18 -23.97 MSCI EAFE Index with net dividends 5.27 5.36 5.27 9.95 1.34 -30.36 -20.53 -29.13 S&P 500 Index with income reinvested 9.90 8.38 3.06 5.17 0.22 -21.96 -8.36 -19.27 Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI with net dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCI Emerging Markets Index with net dividends reinvested through 11/30/07, and MSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calucated by Capital International S.A.) MSCI EAFE Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International S.A.) All indices are unmanaged. Investment results Emerging Markets Growth Fund Results as ofSeptember 30, 2008 Calendar YTD 20 years 15 years 10 years 5 years 3 years 1 year 3Q08 9/30/08 % Emerging Markets Growth Fund - gross of operating expenses 16.05 10.27 15.37 20.49 12.83 -29.72 -24.63 -32.03 - net of operating expenses 15.08 9.45 14.57 19.66 12.05 -30.22 -24.79 -32.41 MSCI Emerging Markets IMI with net dividends reinvested 11.80 6.70 14.37 18.38 7.93 -34.01 -27.04 -36.34 MSCI World Index with net dividends 7.15 6.77 4.19 7.76 1.14 -25.75 -15.18 -23.97 MSCI EAFE Index with net dividends 5.27 5.36 5.27 9.95 1.34 -30.36 -20.53 -29.13 S&P 500 Index with income reinvested 9.90 8.38 3.06 5.17 0.22 -21.96 -8.36 -19.27 Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245. Results are in US$. Periods greater than one year are annualized. Gross of operating expenses reflect the investment results of the Emerging Markets Growth Fund after adding back fund operating expenses, such as custodial and investment management fees. Net of operating expenses total return percentages are calculated from net asset value assuming all distributions are reinvested. MSCI Emerging Markets IMI with net dividends reinvested reflects MSCI Emerging Markets Index with gross dividends reinvested from inception through 12/31/00, MSCI Emerging Markets Index with net dividends reinvested through 11/30/07, and MSCI Emerging Markets Investable Market Index with net dividends reinvested thereafter. MSCI World Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calucated by Capital International S.A.) MSCI EAFE Index with net dividends for U.S. pension plans, charitable trusts, and educational institutions (calculated by Capital International S.A.) All indices are unmanaged. Diversification by sector and industry Emerging Markets Growth Fund, Inc. % Total portfolio % Total portfolio % Index1 % Total portfolio % Total portfolio % Index1 12/31/07 9/30/08 9/30/08 12/31/07 9/30/08 9/30/08 ENERGY 11.1 11.9 16.0 HEALTH CARE 1.3 1.0 2.4 ENERGY EQUIPMENT & SERVICES 0.6 0.8 0.4 HEALTH CARE EQUIPMENT & SUPPLIES 0.0 0.0 0.1 OIL GAS & CONSUMABLE FUELS 10.5 11.1 15.6 HEALTH CARE PROVIDERS & SERVICES 0.5 0.6 0.2 MATERIALS 16.0 13.2 13.6 PHARMACEUTICALS 0.8 0.4 2.1 CHEMICALS 2.6 1.2 2.5 FINANCIALS 11.4 9.6 22.2 CONSTRUCTION MATERIALS 3.5 3.1 1.2 COMMERCIAL BANKS 6.7 5.9 14.7 CONTAINERS & PACKAGING 0.0 0.0 0.1 THRIFTS & MORTGAGE FINANCE 0.6 0.5 0.4 METALS & MINING 9.3 8.0 9.3 DIVERSIFIED FINANCIAL SERVICES 0.5 0.3 1.9 PAPER & FOREST PRODUCTS 0.6 0.9 0.5 CONSUMER FINANCE 0.0 0.0 0.1 INDUSTRIALS 11.3 10.4 8.8 CAPITAL MARKETS 0.1 0.0 0.9 AEROSPACE & DEFENSE 0.6 0.1 0.2 INSURANCE 0.7 0.3 2.4 BUILDING PRODUCTS 0.0 0.0 0.2 REAL ESTATE INVESTMENT TRUSTS (REITS) 0.1 0.1 0.2 CONSTRUCTION & ENGINEERING 6.6 4.2 2.0 REAL ESTATE MANAGEMENT & DEVELOPMENT 2.7 2.5 1.6 ELECTRICAL EQUIPMENT 1.7 2.9 0.7 INDUSTRIAL CONGLOMERATES 1.0 0.9 2.0 INFORMATION TECHNOLOGY 11.4 12.7 11.0 MACHINERY 0.2 0.6 1.3 INTERNET SOFTWARE & SERVICES 0.4 1.7 0.5 TRADING COMPANIES & DISTRIBUTORS 0.0 0.1 0.4 IT SERVICES 0.4 0.5 1.1 COMMERCIAL SERVICES & SUPPLIES 0.0 0.0 0.1 SOFTWARE 0.0 0.2 0.4 AIR FREIGHT & LOGISTICS 0.1 0.0 0.1 COMMUNICATIONS EQUIPMENT 0.2 0.0 0.3 AIRLINES 0.2 0.1 0.3 COMPUTERS & PERIPHERALS 1.4 1.0 1.7 MARINE 0.1 0.2 0.6 ELECTRONIC EQUIPMENT & INSTRUMENTS 3.6 2.2 2.2 ROAD & RAIL 0.0 0.0 0.2 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT 5.4 7.1 4.8 TRANSPORTATION INFRASTRUCTURE 0.8 1.3 0.7 TELECOMMUNICATION SERVICES 12.5 15.2 10.8 CONSUMER DISCRETIONARY 9.1 6.8 6.2 DIVERSIFIED TELECOMMUNICATION SERVICES 2.9 5.1 4.0 AUTO COMPONENTS 0.8 0.2 0.5 WIRELESS TELECOMMUNICATION SERVICES 9.6 10.1 6.8 AUTOMOBILES 0.5 0.8 1.0 UTILITIES 1.9 3.6 3.6 HOUSEHOLD DURABLES 0.0 0.5 1.0 ELECTRIC UTILITIES 1.4 2.9 2.0 LEISURE EQUIPMENT & PRODUCTS 0.2 0.1 0.1 GAS UTILITIES 0.0 0.3 0.4 TEXTILES, APPAREL, & LUXURY GOODS 0.8 0.4 0.4 MULTI UTILITIES 0.0 0.0 0.1 HOTELS, RESTAURANTS & LEISURE 1.2 1.0 0.6 WATER UTILITIES 0.2 0.2 0.2 DIVERSIFIED CONSUMER SERVICES 0.3 0.4 0.1 INDEPENDENT POWER PROD & ENERGY TRADERS 0.3 0.2 0.9 MEDIA 1.6 1.4 1.2 OTHER 1.2 1.5 0.0 DISTRIBUTORS 0.3 0.3 0.2 EMERGING MARKET FUNDS/PARTNERSHIPS 1.2 1.5 0.0 INTERNET & CATALOG RETAIL 0.8 0.0 0.1 MULTILINE RETAIL 0.7 0.7 0.5 Total equity 93.9 91.3 100.0 SPECIALTY RETAIL 1.9 1.0 0.5 Total fixed income 0.4 2.1 CONSUMER STAPLES 6.7 5.4 5.4 Total cash and equivalents 5.7 6.6 FOOD & STAPLES RETAILING 1.1 1.6 1.3 Total assets 100.0 100.0 BEVERAGES 2.2 1.0 1.1 FOOD PRODUCTS 2.9 2.0 1.8 TOBACCO 0.2 0.3 0.6 HOUSEHOLD PRODUCTS 0.3 0.5 0.4 PERSONAL PRODUCTS 0.0 0.0 0.2 1MSCI Emerging MarketsIMI Fund profile Emerging Markets Growth Fund as ofSeptember 30, 2008 The Fund (began operations in 1986) ■ Special Characteristics: For the institutional investor seeking to diversify in emerging markets both geographically and by industry sector. The fund is a U.S. domiciled open-end interval fund and redeems on a monthly basis. The fund operated as a closed-end fund until July 1, 1999. ■ Objective: Seeks long-term growth of capital through investments in developing countries all over the world. ■ Types of Investments: Invests in common stocks, securities convertible to common stock, bonds, and cash. ■ Investment Advisory Fee: For its services, the Manager receives from the Fund a fee, payable monthly in U.S. dollars, at the annual rate of 0.90% of the first $400millionof aggregate net assetsof the Fund.The annual rate is reduced to 0.80% of the aggregate net assets from $400 million to $1 billion; to 0.70%of theaggregatenet assets from$1 billion to$2 billion; to 0.65% of the aggregate net assets from $2 billion to $4 billion; to 0.625% of the aggregate net assets from$4 billion to $6billion; to 0.60% of the aggregate net assets from $6 billion to $8 billion; to 0.58% of the aggregatenet assets from $8 billion to $11 billion; to0.56% of the aggregate net assets from $11 billion to $15 billion; to 0.54% of the aggregate net assets from $15billion to $20 billion; to 0.52% of such aggregatenet assets in excess of $20 billion asdetermined on the last business day of every week and month. Fund characteristics Largest individual holdings (% of portfolio) Fiscal years ending June 30 2008 2007 2006 2005 2004 América Móvil 3.9 Fund assets ($ millions) $13,925 $15,380 $11,100 $13,632 $15,758 Taiwan Semiconductor Manufacturing 3.4 Ratio of net investment income to average net assets 2.48% 1.39% 1.57% 1.96% 1.64% Samsung Electronics 3.4 Expense ratio (including non-U.S. taxes) 0.67% 0.70% 0.72% 0.71% 0.71% Harmony Gold Mining 2.0 Portfolio turnover 57.50% 52.19% 38.48% 29.98% 35.35% Gazprom 1.9 Largest industy holdings (% of portfolio) Largest country holdings (% of portfolio) Telekomunikasi Indonesia 1.8 Oil, gas & consumable fuels 11.1 China 13.0 Cemig 1.6 Wireless telecommunication services 10.3 Mexico 9.3 China Shenhua Energy 1.5 Metals and mining 7.8 Brazil 8.8 Vale do Rio Doce 1.5 Semiconductors & semiconductor equipment 7.1 Russian Federation 8.7 Rosneft 1.3 Commercial banks 5.9 Taiwan 8.1 Rates of return for periods endingSeptember 30, 20081 Asset mix Total 20 years 15 years 10 years 5 years 3 years 1 year 3Q08 Stocks Bonds Cash assets EMGF 15.08% 9.45% 14.57% 19.66% 12.05% -30.22% -24.79% 91.3% 2.1% 6.6% $10.2bil Results are in US$. 1Net of operating expenses. Total returns (expressed as percentages) are calculated from change in the fund's net asset value, assuming all distributions reinvested. Results for periods greater than one year are annualized. This profile must be accompanied or preceded by a current prospectus for the fund. The Fund is an open-end interval fund that redeems fund shares on a monthly basis. Please read the fund's prospectus for additional information on the fund's redemption policy. Fund profile Emerging Markets Growth Fund as ofSeptember 30, 2008 The Fund (began operations in 1986) ■ Special Characteristics: For the institutional investor seeking to diversify in emerging markets both geographically and by industry sector. The fund is a U.S. domiciled open-end interval fund and redeems on a monthly basis. The fund operated as a closed-end fund until July 1, 1999. ■ Objective: Seeks long-term growth of capital through investments in developing countries all over the world. ■ Types of Investments: Invests in common stocks, securities convertible to common stock, bonds, and cash. ■ Investment Advisory Fee: For its services, the Manager receives from the Fund a fee, payable monthly in U.S. dollars, at the annual rate of 0.90% of the first $400millionof aggregate net assetsof the Fund.The annual rate is reduced to 0.80% of the aggregate net assets from $400 million to $1 billion; to 0.70%of theaggregatenet assets from$1 billion to$2 billion; to 0.65% of the aggregate net assets from $2 billion to $4 billion; to 0.625% of the aggregate net assets from$4 billion to $6billion; to 0.60% of the aggregate net assets from $6 billion to $8 billion; to 0.58% of the aggregatenet assets from $8 billion to $11 billion; to0.56% of the aggregate net assets from $11 billion to $15 billion; to 0.54% of the aggregate net assets from $15billion to $20 billion; to 0.52% of such aggregatenet assets in excess of $20 billion asdetermined on the last business day of every week and month. Fund characteristics Largest individual holdings (% of portfolio) Fiscal years ending June 30 2008 2007 2006 2005 2004 América Móvil 3.9 Fund assets ($ millions) $13,925 $15,380 $11,100 $13,632 $15,758 Taiwan Semiconductor Manufacturing 3.4 Ratio of net investment income to average net assets 2.48% 1.39% 1.57% 1.96% 1.64% Samsung Electronics 3.4 Expense ratio (including non-U.S. taxes) 0.67% 0.70% 0.72% 0.71% 0.71% Harmony Gold Mining 2.0 Portfolio turnover 57.50% 52.19% 38.48% 29.98% 35.35% Gazprom 1.9 Largest industy holdings (% of portfolio) Largest country holdings (% of portfolio) Telekomunikasi Indonesia 1.8 Oil, gas & consumable fuels 11.1 China 13.0 Cemig 1.6 Wireless telecommunication services 10.3 Mexico 9.3 China Shenhua Energy 1.5 Metals and mining 7.8 Brazil 8.8 Vale do Rio Doce 1.5 Semiconductors & semiconductor equipment 7.1 Russian Federation 8.7 Rosneft 1.3 Commercial banks 5.9 Taiwan 8.1 Rates of return for periods endingSeptember 30, 20081 Asset mix Total 20 years 15 years 10 years 5 years 3 years 1 year 3Q08 Stocks Bonds Cash assets EMGF 15.08% 9.45% 14.57% 19.66% 12.05% -30.22% -24.79% 91.3% 2.1% 6.6% $10.2bil Results are in US$. 1Net of operating expenses. Total returns (expressed as percentages) are calculated from change in the fund's net asset value, assuming all distributions reinvested. Results for periods greater than one year are annualized. This profile must be accompanied or preceded by a current prospectus for the fund. The Fund is an open-end interval fund that redeems fund shares on a monthly basis. Please read the fund's prospectus for additional information on the fund's redemption policy. Figures shown above are past results and do not predict future results. Current results may be lower or higher than those shown. Share prices and returns will vary, so you may lose money. Investing for short periods makes loses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity. For more current information and month-end results, call 800-421-0180, extension 96245.
